     Case 1:16-cv-00013-KBJ-RMM Document 154 Filed 10/11/18 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


RYAN W. ZIMMERMAN,

                      Plaintiff,
               v.                                Case No. 1:16-cv-13-KBJ-RMM

AL JAZEERA AMERICA, LLC, et al.,

                      Defendants.


RYAN J. HOWARD

                      Plaintiff,
               v.                                Case No. 1:16-cv-14-KBJ-RMM

AL JAZEERA AMERICA, LLC, et al.,

                      Defendants.


    PLAINTIFFS RYAN W. ZIMMERMAN’S AND RYAN J. HOWARD’S PARTIAL
    OPPOSITION TO DEFENDANTS’ EMERGENCY MOTION TO MODIFY THE
         AMENDED SCHEDULING ORDER GOVERNING DISCOVERY

       Plaintiffs Ryan W. Zimmerman and Ryan J. Howard (collectively “Plaintiffs”) submit this

partial opposition to the Emergency Motion to Modify the Amended Scheduling Order Governing

Discovery (“Motion” or “Mot.”) filed by Defendants Al Jazeera America, Al Jazeera Media

Network, Al Jazeera International (USA), Inc., and Deborah Davies (collectively, “Al Jazeera”)

seeking to “extend all deadlines in the Scheduling Order by thirty (30) days . . . , other than the

October 12, 2018 fact discovery deadline.” Mot. at 1. In light of the Court’s recent order

permitting depositions in Doha, Qatar to occur after the deadline for the close of fact discovery,1




       1
         See ECF No. 150 (granting motion to compel deposition, allowing depositions to be
completed by October 31, 2018).
      Case 1:16-cv-00013-KBJ-RMM Document 154 Filed 10/11/18 Page 2 of 6



Plaintiffs are amenable to a modest two-week extension of the Amended Scheduling Order

Governing Discovery (“Scheduling Order”) and propose the following:

                              Event                                                Date

 Completion of fact depositions and discovery, absent good                  October 12, 2018
 cause (except for any fact discovery subject to a motion to
 compel or motion for protective order filed on or before this
 date)

 Identification of opening expert witnesses                                 October 26, 2018

 Exchange preliminary list of trial witnesses (any fact witness            November 16, 2018
 disclosed on this list who has not already been deposed can
 be deposed within 30 days following this witness
 designation)

 Exchange of opening expert reports and production of all                  November 16, 2018
 materials relied upon by experts

 Identification of rebuttal expert witnesses                                December 5, 2018

 Exchange of rebuttal expert reports and production of all                 December 12, 2018
 materials relied upon in rebuttal expert reports and not
 produced previously by the parties

 Completion of expert discovery, including expert depositions                January 9, 2019


       Plaintiffs, however, oppose the excessive thirty (30) day extension that Al Jazeera seeks.

Al Jazeera contends that a thirty (30) day extension is necessary “in order to facilitate the resolution

of twelve (12) discovery motions currently pending before this and other courts[.]” Mot. at 2.

What Al Jazeera fails to note, however, is that the vast majority of the motions that are pending

before the Court stem from (i) Al Jazeera’s repeated refusal to produce relevant discovery to

Plaintiffs; and (ii) Al Jazeera’s failure to timely and diligently pursue discovery from third parties.

As to the first point, Al Jazeera offers no explanation as to how the Court’s ruling on the pending

discovery motions related to Al Jazeera’s own refusal to provide full and complete discovery

impacts Al Jazeera’s own experts’ testimony in this matter. Mot. at 2. Al Jazeera’s argument in

                                                   2
      Case 1:16-cv-00013-KBJ-RMM Document 154 Filed 10/11/18 Page 3 of 6



this regard simply seeks to use its own baseless refusals to provide relevant and appropriate

discovery as a means to extract yet another extension of the Scheduling Order. The Court should

not endorse this tactic.

        As to the second point, Al Jazeera failed to act diligently in pursuing the third-party

discovery subject to the remainder of the pending discovery motions, and Al Jazeera’s lack of

diligence does not provide a basis to extend the Scheduling Order for thirty (30) days. Certain of

these pending motions relate to subpoenas that were issued to various third parties more than six

(6) months ago and for which Al Jazeera only belatedly sought to enforce. For example, Al Jazeera

filed a motion to compel the production of documents from Major League Baseball (“MLB”) on

August 31, 2018—ten (10) months after it first served the subpoena it now seeks to enforce. Al

Jazeera’s failure to diligently pursue discovery from MLB is inexcusable. Indeed, Al Jazeera

represented to the Court well over a year ago that it anticipated resistance from MLB in response

to a subpoena. See Hr’g. Tr., dated July 26, 2017 at 12:6–13 (“We think we are going to need

third-party discovery in that respect, which is going to involve us to go to seek medical records, to

seek [MLB] baseball testing records. We know for a fact that my colleague who has dealt with

some of the [MLB] people in the past that they have a policy of resisting such subpoenas. So that

is going to take us time, we think, to get the information.”). Despite this belief, Al Jazeera took

no steps to enforce its MLB subpoena for ten (10) months, until the eve of the close of fact

discovery. Here again, the Court should not permit Al Jazeera to extend the Scheduling Order

given its failure to diligently pursue discovery from MLB.

        The same is true for Al Jazeera’s untimely attempts to seek six (6) years of unbounded

phone records for Plaintiffs, including phone records of communications between Plaintiffs and

their family members, through subpoenas issued only weeks ago, which have resulted in recent



                                                 3
      Case 1:16-cv-00013-KBJ-RMM Document 154 Filed 10/11/18 Page 4 of 6



motions to quash filed by Plaintiffs. Zimmerman et al v. Al Jazeera America, LLC et al, 18-mc-

00130 (KBJ) (D.D.C); Zimmerman et al v. Al Jazeera America, LLC et al, 18-mc-23753 (KMW)

(S.D. Fl.). But again, Al Jazeera had all of the information it needed to pursue this third-party

discovery as of November 2017 when Plaintiffs provided Al Jazeera with their phone numbers and

wireless provider information. Al Jazeera took no steps to obtain Plaintiffs’ phone records for ten

(10) months until late August and mid-September 2018. Al Jazeera’s delay is particularly galling

since it represented to the Court more than a year ago that it planned to “[i]nspect[] and imag[e] []

Plaintiffs’ cell phones and other personal electronic devices.” ECF No. 51 at 5. Yet again, Al

Jazeera took no steps to require an inspection or imaging of Plaintiffs’ cell phones until the close

of fact discovery.

       Finally, given the sheer volume of pending motions, Al Jazeera has no basis for its assertion

that a thirty (30) day extension would prevent the need for the supplementation of any expert

reports, Mot. at 2, particularly given Al Jazeera’s representation that it may yet file additional

motions to compel, id. at 2 n.3.

       In short, Al Jazeera’s supposed need for more time is entirely self-inflicted, and the Court

should not reward Al Jazeera’s dilatory and obstructionist tactics with yet another lengthy

extension of the already prolonged Scheduling Order. Because the Doha, Qatar depositions are

scheduled to take place approximately two weeks after the October 12, 2018 close of fact

discovery, Plaintiffs are amenable to a commensurate extension of the schedule, as set forth above.



Date: October 11, 2018
                                              /s/ William A. Burck
                                              William A. Burck (#979677)
                                              Scott E. Lerner (#1024964)
                                              Allison L. McGuire (admitted pro hac vice)
                                              James C. McGlinchy (admitted pro hac vice)

                                                 4
Case 1:16-cv-00013-KBJ-RMM Document 154 Filed 10/11/18 Page 5 of 6



                              Quinn Emanuel Urquhart & Sullivan, LLP
                              1300 I Street NW, Suite 900
                              Washington, DC 20005
                              Telephone: (202) 538-8000
                              Fax: (202) 538-8100
                              williamburck@quinnemanuel.com
                              scottlerner@quinnemanuel.com
                              allisonmcguire@quinnemanuel.com
                              jamesmcglinchy@quinnemanuel.com

                              Robert L. Raskopf (admitted pro hac vice)
                              Kevin S. Reed (admitted pro hac vice)
                              Ellyde R. Thompson (admitted pro hac vice)
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              51 Madison Avenue, 22nd Floor
                              New York, NY 10010
                              Telephone: (212) 849-7000
                              Fax: (202) 849-7100
                              robertraskopf@quinnemanuel.com
                              kevinreed@quinnemanuel.com
                              ellydethompson@quinnemanuel.com

                              Counsel for Plaintiff Ryan W. Zimmerman

                              /s/ Andrew D. Herman
                              Andrew D. Herman (#462334)
                              Miller & Chevalier Chartered
                              900 16th Street NW
                              Washington, DC 20006
                              Telephone: (202) 626-5869
                              Fax: (202) 626-5801
                              aherman@milchev.com

                              Counsel for Plaintiff Ryan J. Howard




                                 5
     Case 1:16-cv-00013-KBJ-RMM Document 154 Filed 10/11/18 Page 6 of 6



                                    Certificate of Service

       I hereby certify that a copy of Plaintiffs Ryan W. Zimmerman’s and Ryan J. Howard’s

Partial Opposition to Defendants’ Emergency Motion to Modify the Amended Scheduling Order

Governing Discovery was served upon the following counsel for Defendants Al Jazeera Media

Network, Al Jazeera International (USA) LLC (formerly known as Al Jazeera International (USA),

Inc.), Al Jazeera America, LLC, and Deborah Davies on October 11, 2018 at the following e-mail

addresses:

              Andrew Deutsch—andrew.deutsch@dlapiper.com

              Rachel Stevens—rachel.stevens@dlapiper.com

              Charles Scheeler—charles.scheeler@dlapiper.com

              Michael Hynes—Michael.Hynes@dlapiper.com

              Teale Toweill—Teale.Toweill@dlapiper.com

              Ellen Dew—Ellen.Dew@dlapiper.com

                                    /s/ Scott E. Lerner
                                    Scott E. Lerner




                                               6
